     Case 8:19-cv-01210-JPR Document 24 Filed 05/29/20 Page 1 of 1 Page ID #:926



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     AHMED DAWOOD AHMED EL SAYED,      ) Case No. SACV 19-1210-JPR
11                                     )
                     Plaintiff,        )         J U D G M E N T
12                                     )
                v.                     )
13                                     )
     ANDREW M. SAUL, Commissioner      )
14   of Social Security,               )
                                       )
15                   Defendant.        )
                                       )
16
          For the reasons set forth in the accompanying Memorandum
17
     Decision and Order, it is hereby ADJUDGED that (1) Plaintiff’s
18
     request for an order reversing or remanding the case for further
19
     proceedings is DENIED; (2) the Commissioner’s request for an
20
     order affirming his final decision is GRANTED; and (3) judgment
21
     is entered in the Commissioner’s favor.
22
23   DATED: May 29, 2020
                                       JEAN ROSENBLUTH
24                                     U.S. Magistrate Judge
25
26
27
28

                                         32
